Carpinello, J. (dissenting).
I respectfully disagree with the majority’s conclusion that County Court misapplied the principles of People v Molineux (168 NY 264 [1901]) in permitting evidence of a subsequent incident wherein defendant was observed climbing on a cinder block and looking into the bedroom window of another young woman who lived a few houses from the victim. The Court of Appeals has expressly permitted such evidence where the act which forms the charged crime “is equivocal and, unless accompanied by some guilty knowledge, the transaction would not be criminal” (People v Alvino, 71 NY2d 233, 243 [1987]).
Here, defendant admitted entering the victim’s home at night by standing on a chair and climbing through a window after removing its screen and a window fan. He also admitted encountering the victim upstairs in her bedroom and pushing his fingers in her vagina and ejaculating on her nightgown. The only dispute between defendant’s version of events and the victim’s was his allegation that this sexual contact was consensual. In my opinion, this presents the quintessential case where “evidence that defendant did the [charged] act may allow no ready inference of defendant’s guilty state of mind. Thus, as a matter of necessity, evidence of prior [or subsequent] uncharged crimes is more likely to be admissible to create an inference of guilty knowledge” (id.). Having essentially admitted all of the conduct as alleged by the People but contesting only his “innocent intent,” defendant’s subsequent conduct was not only relevant but highly probative and thus properly admitted under People v Molineux (supra) (see People v Ingram, 71 NY2d 474, 479 [1988]). Finding no error in the admission of this evidence, I would affirm the judgment of conviction.
Ordered that the judgment is reversed, on the law, and matter remitted to the County Court of Broome County for a new trial.